Title: Nicholas P. Trist to James Madison, December 1826
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        When I came to make a copy of the report, I was stopped at the first step, by the want of a caption. How was
                            this difficulty to be got over? I could not communicate with you on the subject, without a loss of time that might add
                            still more to the delay of the report. I have determined therefore on the following course. To transpose a portion of body
                            upon the shoulders—thus making a head of it—to leave a vacant space for this or any other caption you may determine on—to commence the fair copy at the point from whence there is no occasion for alteration—and send it to you thus, for your
                            signature. On its return, I will prefix whatever you direct & it will then be ready to be transmitted; without the
                            necessity of further communication with you. Accept My usual salutations
                        
                            
                                N. P. Trist
                            
                        
                    Do not forget that a pamphlet is to go in the envelope of your communication to the President of the L Fund